Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a preliminary amendment filing on 11 October 2019, Applicant cancelled claims 1-31 and adds new claims 32-44.
	In a supplemental amendment filing on 20 February 2021, Applicant amends claims 32, 35-37, 39, 40, 42 & 43.  Claim 33 is cancelled and claims 45-47 are added.  Claims 32 & 34-47 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 20 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 10061911 & U.S. Pat 10706655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 32 and 34-47 are allowed.
	The claims are directed to novel and non-obvious methods of generating a unique physiological identification of a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435